DIREXION FUNDS AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT, effective as of the 15th day of March, 2009, to the Transfer Agent Servicing Agreement dated as of February 16, 2004, as amended, (the “Transfer Agent Agreement”) is entered into by and between Direxion Funds, a Massachusetts business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Agreement; and WHEREAS, the Trust and USBFS desire to amend the Transfer Agent Agreement to revise the list of funds; and WHEREAS, Section 9 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. DIREXION FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Dan O'Neill By: /s/ Michael R. McVoy Name: Dan O'Neill Name: Michael R. McVoy Title: President Title: Executive Vice President 03/27/09 1 Amended Exhibit A to the Transfer Agent Servicing Agreement Separate
